UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           5/19/21



  United States of America,

                  –v–
                                                                    20-cv-1782 (AJN)
  Cheng Le,                                                          15-cr-38 (AJN)

                         Defendant.                                      ORDER



ALISON J. NATHAN, District Judge:

         The parties are hereby ORDERED to meet and confer and propose a briefing schedule for

the pending motions in this matter. They shall submit a joint letter within two weeks of this

order.

          SO ORDERED.


 Dated: May 19, 2021
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
